Citation Nr: 9916238	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tuberculosis, to 
include tuberculous osteomyelitis of the left malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran clearly and unmistakably was exposed to 
mycobacterium tuberculosis before entering active service and 
developed an episode of asymptomatic tuberculosis infection 
prior to service.

3.  Tuberculosis, including tuberculous osteomyelitis of the 
left malleolus, was not manifested during service and any 
preexisting tuberculosis was not shown to have chronically 
worsened or increased in severity during service.  



CONCLUSION OF LAW

Tuberculosis, to include tuberculous osteomyelitis of the 
left malleolus, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  See 38 U.S.C.A. § 1110 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for tuberculosis 
is well grounded in that it is a plausible claim, one which 
is meritorious on its own, or capable of substantiation.  See 
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).

Service medical records show that in March 1964, the month 
the veteran entered service, a purified protein derivative 
skin test was positive with 6 to 10 millimeters duration.  A 
chest x-ray performed later that month revealed calcific 
densities in the right base, but no active disease.  
Thereafter, the service medical records include no 
indications of or treatment for tuberculosis.

VA medical records from December 1996 reflect that the 
veteran was admitted to the hospital subsequent to a left 
ankle injury.  He underwent a bronchoscopy, fine needle 
aspiration of the ankle joint, and open bone biopsy.  A 
positive purified protein derivative was found and, although 
no active pulmonary tuberculosis was shown, a biopsy of the 
bronchus and of the ankle joint discovered granulomatous 
disease.  While at the hospital, the veteran apparently 
provided a history of his grandmother dying from 
tuberculosis.

Private medical records from Thomas Rushton, M.D., reflect 
that he followed the veteran for tuberculous osteomyelitis of 
the left ankle, including an open wound of the ankle, from 
March through September 1997.  VA outpatient records from May 
through August 1997 indicate that the veteran was followed 
for tuberculosis of the left ankle.  Objective findings 
included a nonhealing ulcer of the left ankle and an 
ankylosed ankle joint.  The veteran was continued on anti-
tuberculosis drugs.

In September 1997, Dr. Rushton stated that the veteran had 
developed reactivation of tuberculosis manifested as 
pulmonary tuberculosis and left ankle osteomyelitis, and that 
the veteran may have acquired the infection years ago.  
Joshua Sutherland, D.O., agreed that the tuberculosis could 
have been dormant for years and also believed that it could 
have been due to service in the Caribbean.  In a letter dated 
October 1997, Michael Lupashunski, D.P.M., stated that he was 
treating the veteran's tuberculosis of the left ankle.  He 
expressed that, due to the nature of tuberculosis, the 
veteran could have been infected with the disease decades 
before it became symptomatic in his ankle.  In a December 
1997 letter, Dr. Sutherland said that he had been treating 
the veteran since 1983.  He believed, in all probability, 
that the veteran had dormant pulmonary tuberculosis, which 
spread and resulted in osteomyelitis of the left malleolus.  
Moreover, the obvious cause of the tuberculosis was exposure 
to the disease while in service in the Caribbean.

The veteran appeared at a hearing before the BVA in August 
1998.  He testified that he was not diagnosed with 
tuberculosis before entering service and that no one in his 
family had been diagnosed.  While in service, he was 
stationed for 13 months in the Caribbean at Guantanamo Bay, 
Cuba.  He first received treatment for tuberculosis in 1996 
after he twisted his ankle at work.  He was admitted to the 
hospital due to the infection in his ankle and it was 
determined that he had tuberculosis of the left ankle.  In 
February 1997, the ankle developed an open sore.  At present, 
the sore had closed and he was finished with tuberculosis 
treatment.  The veteran now wore a brace and used a cane.  
The left foot turned towards the outside, and there was bone 
fusion and no movement up or down in the left ankle.

In February 1999, the Board requested an expert medical 
opinion from the Veterans Hospital Administration (VHA) to 
determine whether the veteran's tuberculosis was related to 
active service.  A VA physician, who was identified as the 
Chief of Infectious Diseases at the Louisville VA Medical 
Center, thoroughly reviewed the evidence of record and 
provided an opinion.  He determined that it was most likely 
that the veteran came into contact with mycobacterium 
tuberculosis years before entering active service and 
developed an episode of asymptomatic tuberculosis infection.  
During this infection, some mycobacterium were located in the 
left ankle and formed a local granuloma, where they remained 
dormant.  The presence of a positive PPD and a granuloma at 
chest x-ray when the veteran entered service were 
manifestations of the past asymptomatic infection.  It was 
indicated that the veteran had no active pulmonary 
tuberculosis during service.  Subsequently, the local 
granuloma at the left ankle reactivated with manifestations 
of tuberculous osteomyelitis.  However, the mycobacterium had 
reached the bone during the initial infection before service.

In summary, the above evidence clearly establishes that the 
veteran suffers from a current disability.  However, it does 
not establish that this disability was incurred in or 
aggravated by active service.  The service medical records 
establish that the veteran had a positive purified protein 
derivative skin test and positive chest x-ray findings during 
his first month of active service.  Thereafter, the veteran 
did not experience symptomatology of tuberculosis until 1996.  
All medical opinions of record agree that the veteran was 
most likely exposed to tuberculosis many years, even decades, 
before he exhibited signs of active infection.  However, only 
Dr. Sutherland has identified the veteran's active service in 
the Caribbean as the time period in which he was first 
exposed to tuberculosis.  On the contrary, the VHA physician 
has opined that the veteran had an asymptomatic tuberculosis 
infection before he entered service.

The Board finds that the opinion of the VHA physician was 
based upon a thorough review of the veteran's medical 
history, including the service medical records, and provides 
a well-reasoned medical analysis.  Moreover, the VHA 
physician's explanation is not inconsistent with the opinions 
of Dr. Rushton and Dr. Lupashunski and is supported by 
clinical findings reported in the veteran service medical 
records.  It is unclear whether Dr. Sutherland reviewed the 
veteran's service medical records, and his opinion fails to 
explain the findings made during the veteran's first month of 
active service.  Furthermore, Dr. Sutherland apparently 
relied upon the veteran's history in determining that the 
Caribbean was the only place where the veteran could have 
come into contact with tuberculosis.  Therefore, considering 
all of the medical evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim that his current disability either incurred 
in or aggravated during service.  The Board recognizes the 
veteran's representative's request for consideration pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991).  However, this 
provision is inapplicable as the Board has not found the 
evidence to be in relative equipoise.


ORDER

Service connection for tuberculosis, to include tuberculous 
osteomyelitis of the left malleolus, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals





